DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 are presented for examination.
This application is a CON of 16/878,245 filed on 05/19/2020 now PAT 11,104,453 which is a CON of 14/390,670 filed on 10/03/2014 now PAT 10,696,422 which is a 371 of PCT/NL2013/050251 filed on 04/03/2013.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,453 (hereinafter referred as '453). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 2 of the present application recites the following limitations:
A baggage drop system for depositing and checking of baggage into airline flights, the system comprising: a substantially horizontal frame member configured to be mounted: above a first conveyor equipped with a static or dynamic weighting scale; and at a distance from an upper surface of the first conveyor substantially equal to a maximum allowable height of baggage thereby forming a physical barrier for oversized baggage; spaced apart members that support the substantially horizontal frame member arranged at a distance from each other substantially equal to or greater than a maximum allowable width of baggage; and computing means configured to compare an output of the weighing scale with allowable baggage weights.
Whereas claim 1 of '453 application, the applicant claims:
A baggage drop system for depositing and checking of baggage into airline flights, the system comprising: a frame comprising: a substantially horizontal frame member configured to be mounted: above a first conveyor equipped with a static or dynamic weighting scale; and away from an end of the first conveyor at a distance from an upper surface of the first conveyor substantially equal to a maximum allowable height of baggage thereby forming a physical barrier for oversized baggage; vertical members that support the substantially horizontal frame member, the frame having dimensions defining a space enclosed by the upper surface of the first conveyor, the vertical members, and the substantially horizontal frame member that has a width substantially equal to a maximum allowable width of baggage and a height substantially equal to a maximum allowable height of baggage; and computing means configured to compare an output of the weighing scale with allowable baggage weights.
The instant claims obviously encompass the claimed invention of '453 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '453 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 3-12 are also rejected under double patent as being dependent of claim 2.
Claim 13 is rejected under double patent in view of claim 13 of '453 patent.
Claim 14 are also rejected under double patent as being dependent of claim 13.
Claim 15 is rejected under double patent in view of claim 15 of '453 patent.
Claims 16-21 is/are also rejected under double patent as being dependent of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-11 and 13-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krawczewicz et al. (US 2012/0098642) in view of Holmgren (US 2005/0115801).
Re Claims 2, 13 and 15-16: Krawczewicz et al. teaches luggage with bi-stable display, which includes a substantially horizontal frame member configured to be mounted: above a first conveyor 1010 equipped with a static or dynamic weighting scale 822 (¶ 108+); and computing means configured to compare an output of the weighing scale with allowable baggage weights (¶ 107-108). Fig.# 9B of Krawczewicz et al. appear to show from an upper surface of the conveyor, a structure having a frame with a certain height (not disclosed) and a couple of UHF readers 922. 
Krawczewicz fails to specifically teach at a distance from an upper surface of the first conveyor substantially equal to a maximum allowable height of baggage thereby forming a physical barrier for oversized baggage and spaced apart members that support the substantially horizontal frame member arranged at a distance from each other substantially equal to or greater than a maximum allowable width of baggage.
Holmgren teaches baggage positioner for baggage conveyor, which includes a physical barrier for oversized baggage (¶ 17, 44+).
In view of Holmgren’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Krawczewicz et al. a physical barrier for oversized baggage so as to prevent stoppage on the conveyor line due to oversized baggages due to self-checkout. Such modification would be beneficial by comparing the size, weight and height of the checked baggage with the pre-stored acceptable/allowed size, weight and height of each baggage with regards to the support frame/housing for enabling smooth flow the conveyor.
Re Claim 3: Krawczewicz et al. as modified by Holmgren teaches system and method, further comprising a frame of spaced apart vertical members that supports the substantially horizontal frame member {herein the examiner interprets an upper surface of the conveyor, a structure having a frame with a certain height (not disclosed) and a couple of UHF readers 922}, the frame having dimensions such that a space enclosed by the upper surface of the first conveyor and the frame members has a surface area substantially equal to a maximum allowable cross-sectional surface area of baggage (see fig.# 9B).
Re Claim 4: Krawczewicz et al. as modified by Holmgren teaches system and method, wherein the computing means further comprise a graphical user interface and a display screen for a display of said interface and information concerning a process of baggage check-in (¶ 48+, 103+).
Re Claims 5 and 17: Krawczewicz et al. as modified by Holmgren teaches system and method, wherein the computing means is further configured to: identify and contact an airline departure control system to obtain baggage allowances and check in baggage of a passenger; communicate with a baggage handling system; and Atty. Docket No.: 32771-144735 Conf. No. 8327 run software for the graphical user interface to guide a passenger through the baggage check-in process (¶ 70+, 80-82+).
Re Claims 6 and 18: Krawczewicz et al. as modified by Holmgren teaches system and method, further comprising automatic baggage label {herein luggage tag 100} and/or boarding pass reading means (¶ 39+, 47+).
Re Claims 7 and 19: Krawczewicz et al. as modified by Holmgren teaches system and method, wherein the baggage label and/or boarding pass reading means are chosen from barcode reading means and/or QR code reading means and/or radio frequency identification chip reading means and/or digital camera equipment (¶ 97+).
Re Claims 8, 14 and 20: Krawczewicz et al. as modified by Holmgren teaches system and method, further comprising a claim tag printer for issuing a claim tag to a passenger after successful completion of a baggage check-in process (¶ 70-79+).
Re Claims 9 and 21: Krawczewicz et al. as modified by Holmgren teaches system and method, wherein a baggage check-in apparatus comprises means for payment of excess {herein an additional fee if the bag is overweight} and/or overweight baggage (¶ 107+).
Re Claim 10: Krawczewicz et al. as modified by Holmgren teaches system and method, wherein the means for payment are chosen from a built-in payment terminal {herein a kiosk 414}, an online connection to a payment section of a website of an airline and a mobile payment device, and combinations of these (¶ 103+).
Re Claim 11: Krawczewicz et al. as modified by Holmgren teaches system and method, wherein the means for payment comprising at least one of: a stand-alone payment terminal located in a near vicinity of the baggage check-in apparatus, the stand-alone payment terminal being equipped with code scanning equipment, a digital camera for making a picture of a boarding pass or claim tag; wherein the computer is configured to extract the code corresponding with the boarding pass or claim tag, the computer being connected to the boarding pass reading means; and wherein the boarding pass or claim tag is paper or electronic (¶ 103-108+).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krawczewicz et al. (US 2012/0098642) in view of Holmgren (US 2005/0115801) as applied to claim 1 above, and further in view of Fan et al. (WO 2013/037115).
The teachings of Krawczewicz et al. have been discussed above.
Krawczewicz et al. fails to specifically teach the first conveyor is configured to start running when a presence of a passenger in close vicinity of the baggage drop system is detected.
Fan et al. teaches a passenger conveyor, wherein the first conveyor is configured to start running when a presence of a passenger in close vicinity of the baggage drop system is detected (see page 5, lines 35+; page 11, lines 18+).
In view of Fan et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Krawczewicz et al. that the first conveyor is configured to start running when a presence of a passenger in close vicinity of the baggage drop system is detected so as to provide means of actuating the conveyor upon detecting the presence of a passenger within a close distance from said conveyor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basso et al. (WO 2018104859 A1) teaches station for accepting items and process of accepting these latter.
Jiao (WO2015168957 A1) teaches self-service luggage check-in device for aviation passenger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887